DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 45 and 55-78 are pending in this application and subject to the following restriction.
This application is a 371 filing of PCT/CN2019/082408 filed 4/12/2019 which claims priority to PCT/CN2018/082947 filed 4/13/2018. 
Sequences above SEQ ID NO:81 are not presented in the priority document and therefore for art purposes, the claims so directed to sequences corresponding to SEQ ID NO:81-207 are afforded a filing date of 10/12/2020.
It is noted that the first 118 pages of the certified copy of the foreign document is not found in the filing. Hence, the status of the certified copy is changed to “None of the certified copies of the priority documents have been received”.. 

Information Disclosure Statement
An IDS filed 8/13/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. International reports have been considered but have been crossed off of the 1449 so they do not appear on the face of the file. 
Applicants are correct, the translations of the foreign documents were identified in the previous IDS but the text in the action mailed 5/13/2021 was not corrected. 

Response to Amendments
Applicants’ amendments are sufficient to overcome the previous objections to the specification and to place the application in sequence compliance. The previous objections and rejections to the claims are overcome. 
A new objection to the specification has been identified. 

Specification
It is noted that in ¶0387, Exemplary Embodiments, there is reference to claims. The specification should not make reference to claims or refer to claim embodiments, because the scope of the claims may change throughout prosecution. It is recommended to replace “claim” with “embodiment”.

Claim Objections
Claim 73 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 45. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the base claim requires that the cancer be an HPV cancer. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 45, 55-65 and 74-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is necessitated by applicants’ amendment. 
Claim 45 establishes a TCR comprising one of 5 TCR chains and one of 5 TCR chains. Subsequent reference to “the TCR” or “the TCR” chain is unclear as to which is being referenced. For example, in claim 55, it is unclear to which of the TCR chains are referenced. In claim 57, it is not clear as to which of the TCR and TCR chains comprise the recited variable regions. Claim 74 refers to “the TCR” wherein it is unclear to which they Part a) does not necessarily correlate with part a) of claim 45 this is obvious by the use of a) to d) in claim 74. Hence, there is a lack of clear antecedent basis. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 45, 55-74, 77 and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is necessitated by applicants’ amendment. 
TCR constructs have the following structure. 

    PNG
    media_image1.png
    154
    802
    media_image1.png
    Greyscale


Claim 45 recites 5 sets of  CDR1, CDR2, CDR3 combinations. Claim 57 depends from claim 45 and is drawn to variable regions in the context of “the TCR” chain of claim 45. Since, this is unclear as to which of the 5 sets of chains, the largest breadth is that the variable combinations recited in claim 57 are in any combination with those of claim 45. Claim 63 similarly refers to entire coding sequences for “the TCR chain” and “the TCR” chain. Claim 74 recites epitopes to which the “the TCR” binds. However, there are 5 TCRs. Finally, claim60 is drawn to TCRchains that are limited in homology to 80% related to one of the combinations of 59/62, 71/74, 77/80, 88/91 and 94/97.
As a first, issue, the description of the claimed TCR chains and epitope bindings are much more limited than the claims. They each bind to HPV18-E7. However, the connection between CDRs, variable regions and epitopes is limited. 

    PNG
    media_image2.png
    280
    689
    media_image2.png
    Greyscale

From ¶0307-0310, the following relationships are provided. 
System 
CDR1
CDR2
CDR3
CDR1
CDR2
CDR3
V
V
A chain
B chain
Epitope
1
274
275
58
276
277
61
234
232
59
62
85
3
278
279
70
280
281
73
226
224
71
74
85
4
282
283
76
284
285
79
218
216
77
80
85
5
286
287
87
288
289
90
246
244
88
91
84
6
290
291
93
292
293
96
230
228
94
97
86


Hence, to mediate the required method, there are only 3 described epitope binding constructs wherein these constructs have a much more limited design than provided for in the claims. 

Conclusion
WO 2019196924 discloses the instant invention. It is published prior to the effective filing date of the instant claims. However, it does not qualify as prior art under 102(a)(1) and (102(a)(2) as it was not published greater than 1 year before and was made by the same inventors as the instant claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


.